Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
Applicant’s amendment, filed 11/18/2021, has been entered and carefully considered.  Claims 1-4, 9, 11-12, 14-18, 23, 25-26 and 28-30 are pending. Claims 1, 3, 9, 11-12, 14-15, 17-18, 23, 25-26 and 28-30 are amended and Claims 6 and 20 are canceled. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 11, 15-16, 25, 29 and 30  are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US 2019/0380059 A1) in view of Li et al. (US 2020/0169896 A1) and further in view of Bedekar et al. (US 2021/0028847 A1). 
Regarding claims 1 and 29, Sun discloses a terminal device for a wireless communication system, comprising a processing circuit configured to: determine a beam pair quality indication of a plurality of downlink beam pairs (Fig. 3, 0065 discloses the beam indication information includes a set of N candidate BPLs, the set of N candidate BPLs includes the N terminal-side beams, and N.gtoreq.1. The terminal device receives the beam indication information  (downlink beams) sent by the base station. The terminal device may receive beam indication information including the N terminal-side beams that is sent by the base station. The measurement indication information used to instruct the terminal device to determine and select at least one beams from N beams (Figs. 3 and 5)). Sun discloses the mechanism of the terminal device may transmit the data on the at least one beam and on the PRB indicated by the resource indication information, so that normal data transmission is ensured, in other words, QoS of data transmission is ensured. However, Sun does not specifically recites the following limitations. 

In an analogous art, Li discloses the beam pair quality indication representing quality of service (QoS) that can be offered by a corresponding beam pair (Fig. 4-6 discloses received signal strength or received signal quality of mobility/measurement reference signals of all beams is measured. At 604, according to different cells, all the beams are grouped in 
accordance with a synchronization signal sequence of each beam. At 606, parameter information of each of all beams in each cell is received. At 608, when the parameter information is one or more received signal strength deviation values or received signal quality deviation values, a beam 
, wherein the beam pair quality indication including a plurality of beam pair quality indication elements that includes at least degree of stability of a measurement metrics (Figs. 4-6, discloses At 608, when the parameter information is one or more received signal strength deviation values or received signal quality deviation values, a beam having the strongest received signal strength or the highest received signal quality among all beams measured is selected as a current strongest beam. At 610, all beams and the current strongest beam are combined into one beam group, where a difference between received signal strength of each of all the beams and received signal strength of the current strongest beam is within a range of the received signal strength deviation value or a difference between received signal quality of each of all the beams and received signal quality of the current strongest beam is within a range of the received signal quality deviation value). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Li to the system of Sun to provide a method for managing beam groups, where multiple beams are divided into at least one beam group.  Downlink transmission content is transmitted to a terminal via at least one beam of the at least one beam group carrying the downlink transmission content. Inform the terminal of parameter information of the at least one beam of the at least one beam group (Abstract, Li).
The combination of Sun and Li do not disclose the quality of service including a plurality of quality of service targets having corresponding priorities, transmit the beam pair quality indication to a base station, wherein the plurality of quality of service targets include an instantaneous data rate target, an average data rate target, and a data rate fluctuation degree target, wherein a beam 
In an analogous art, Bedekar discloses the quality of service including a plurality of quality of service targets having corresponding priorities (Paragraphs 0032-0033 disclose Each UE may measure reference signals for each of a plurality of beams, and then send a measurement report to the BS to indicate one or more best beams or preferred beams (e.g., beam(s) having a highest received signal strength (RSSI), a highest reference signal received power (RSRP) and/or a highest reference signal received quality (RSRQ), or based on other signal measurement criteria, as measured by the UE. A greater beam weight may indicate prioritization of a beam for transmission that may be a best or preferred beam of a UE that is a higher priority for transmission (e.g., for a UE having a greater UE metric), while a lower beam weight (or lower beam metric) may indicate a lower prioritization of a beam for transmission. Beam metrics may be updated from time to time, e.g., every transmission time interval (TTI) or subframe, or other time interval, for example. In some cases where a given beam may be the preferred beam for multiple UEs, the beam weight may be assigned taking into account the metrics of the multiple UEs in various ways),
 transmit the beam pair quality indication to a base station (Paragraph 0032 discloses Each UE may measure reference signals for each of a plurality of beams, and then send a measurement report to the BS to indicate one or more best beams or preferred beams (e.g., beam(s) having a highest received signal strength (RSSI), a highest reference signal received power (RSRP) and/or a highest reference signal received quality (RSRQ), or based on other signal measurement criteria, as measured by the UE), 
wherein the plurality of quality of service targets include an instantaneous data rate target, an average data rate target, and a data rate fluctuation degree target (Paragraph 0032 disclose , wherein a beam pair is selected from the plurality of downlink beam pairs based on the priorities to match at least with a quality of service target with a highest priority for the communication (Paragraphs 0032-0034 each beam may be assigned a beam weight (or beam metric) that may be based on the UE metrics (e.g., PF metric for each UE, which may indicate a priority of the UE for transmission) and the preferred beam(s) for each of the UEs. Thus, for example, a preferred (or best) beam for a UE having a higher UE metric may be assigned a higher beam weight (or higher beam metric), as compared to a beam that is not a preferred beam of a UE or a beam that is a preferred beam of a UE that has a lower UE metric (e.g., a UE having a lower PF metric, a lower QoS metric, or a lower priority for transmission). In this manner, for example, a greater beam weight may indicate prioritization of a beam for transmission that may be a best or preferred beam of a UE that is a higher priority for transmission (e.g., for a UE having a greater UE metric), while a lower beam weight (or lower beam metric) may indicate a lower prioritization of a beam for transmission. Beam metrics may be updated from time to time, e.g., every transmission time interval (TTI) or subframe, or other time interval, for example). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Bedekar to the modified system of Sun and Li to provide a method for selecting a set of beams, out of a plurality of beams, as a maximum 

Regarding claims 15 and 30, Sun discloses a base station device for a wireless communication system, comprising circuitry configured to: determine a beam pair quality indication of a plurality of uplink beam pairs (Fig. 3 discloses the beam indication information includes a set of N candidate BPLs, the set of N candidate BPLs includes the N terminal-side beams, and N.gtoreq.1. The terminal device receives the beam indication information  (downlink beams) sent by the base station. The terminal device may receive beam indication information including the N terminal-side beams that is sent by the base station. The measurement indication information used to instruct the terminal device to determine and select at least one beams from N beams (Figs. 3 and 5)); the beam pair quality indication representing quality of service that can be offered by a corresponding beam pair (Fig. 3, paragraph 0065)
Sun discloses the mechanism of the terminal device may transmit the data on the at least one beam and on the PRB indicated by the resource indication information, so that normal data transmission is ensured, in other words, QoS of data transmission is ensured. However, Sun does not specifically recites the following limitations.
 In an analogous art, Li discloses wherein the beam pair quality indication including a plurality of beam pair quality indication elements that includes at least degree of stability of a measurement metrics (Figs. 4-6, discloses At 608, when the parameter information is one or more received signal strength deviation values or received signal quality deviation values, a beam having the strongest received signal strength or the highest received signal quality among all beams measured is selected as a current strongest beam. At 610, all beams and the current strongest beam are 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Li to the system of Sun to provide a method for managing beam groups, where multiple beams are divided into at least one beam group.  Downlink transmission content is transmitted to a terminal via at least one beam of the at least one beam group carrying the downlink transmission content. Inform the terminal of parameter information of the at least one beam of the at least one beam group (Abstract, Li). 

The combination of Sun and Li do not disclose the quality of service including a plurality of quality of service targets having corresponding priorities, transmit the beam pair quality indication to a base station, wherein the plurality of quality of service targets include an instantaneous data rate target, an average data rate target, and a data rate fluctuation degree target, wherein a beam pair is selected from the plurality of downlink beam pairs based on the priorities to match at least with a quality of service target with a highest priority for the communication.
In an analogous art, Bedekar discloses the quality of service including a plurality of quality of service targets having corresponding priorities (Paragraphs 0032-0033 disclose Each UE may measure reference signals for each of a plurality of beams, and then send a measurement report to the BS to indicate one or more best beams or preferred beams (e.g., beam(s) having a highest received signal strength (RSSI), a highest reference signal received power (RSRP) and/or a highest reference signal received quality (RSRQ), or based on other signal measurement criteria, as measured by the UE. A greater beam weight may indicate prioritization of a beam for transmission that may be a best or preferred beam of a UE that is a higher priority for transmission (e.g., for a UE having a greater UE metric), while a lower beam weight (or lower beam metric) may indicate a lower prioritization of a beam for transmission. Beam metrics may be updated from time to time, e.g., every transmission time interval (TTI) or subframe, or other time interval, for example. In some cases where a given beam may be the preferred beam for multiple UEs, the beam weight may be assigned taking into account the metrics of the multiple UEs in various ways),
 transmit the beam pair quality indication to a base station (Paragraph 0032 discloses Each UE may measure reference signals for each of a plurality of beams, and then send a measurement report to the BS to indicate one or more best beams or preferred beams (e.g., beam(s) having a highest received signal strength (RSSI), a highest reference signal received power (RSRP) and/or a highest reference signal received quality (RSRQ), or based on other signal measurement criteria, as measured by the UE), 
wherein the plurality of quality of service targets include an instantaneous data rate target, an average data rate target, and a data rate fluctuation degree target (Paragraph 0032 disclose maintaining for each UE a metric that may indicate a priority of transmission for the UE, e.g., based on a quality of service (QoS) (e.g., such as a minimum data rate or minimum data , wherein a beam pair is selected from the plurality of downlink beam pairs based on the priorities to match at least with a quality of service target with a highest priority for the communication (Paragraphs 0032-0034 each beam may be assigned a beam weight (or beam metric) that may be based on the UE metrics (e.g., PF metric for each UE, which may indicate a priority of the UE for transmission) and the preferred beam(s) for each of the UEs. Thus, for example, a preferred (or best) beam for a UE having a higher UE metric may be assigned a higher beam weight (or higher beam metric), as compared to a beam that is not a preferred beam of a UE or a beam that is a preferred beam of a UE that has a lower UE metric (e.g., a UE having a lower PF metric, a lower QoS metric, or a lower priority for transmission). In this manner, for example, a greater beam weight may indicate prioritization of a beam for transmission that may be a best or preferred beam of a UE that is a higher priority for transmission (e.g., for a UE having a greater UE metric), while a lower beam weight (or lower beam metric) may indicate a lower prioritization of a beam for transmission. Beam metrics may be updated from time to time, e.g., every transmission time interval (TTI) or subframe, or other time interval, for example). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Bedekar to the modified system of Sun and Li to provide a method for selecting a set of beams, out of a plurality of beams, as a maximum weight independent set of beams based on the created graph; and providing a notification of the selected set of beams to the base station (Abstract, Bedekar).

Regarding claims 2 and 16, Li discloses wherein the plurality of beam pair quality indication elements further comprise the measurement metrics comprising at least one of a reference signal received power, RSRP, a reference signal received quality, RSRQ, a signal-to-interference and noise ratio, SINR, or a signal-to-noise ratio, SNR  (Paragraph 0047 discloses when the parameter information is the beam-group identifier, the dividing unit divides the beams having the same beam-group identifier in each cell into the same beam group according to the beam-group identifier carried by each of all the beams.  Which beams belong to the same beam group is determined according to the beam-group identifier.  One beam having the strongest received signal strength or the highest received signal quality in one beam group is selected to calculate measure quality or perform measure reporting in each cell, which avoids the unfairness in calculating or reporting reference signal strength for multiple beams which have the strongest received signal strength or the highest received signal quality and are directly selected).
Sun and Li does not disclose the mechanism of following limitations.
In an analogous art, Bedekar discloses wherein the plurality of beam pair quality indication elements further comprise an instantaneous value of the measurement metrics and/or a long-term value of the measurement metrics (Paragraphs 0032-0034). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Bedekar to the modified system of Sun and Li to provide a method for selecting a set of beams, out of a plurality of beams, as a maximum weight independent set of beams based on the created graph; and providing a notification of the selected set of beams to the base station (Abstract, Bedekar).

Regarding claim 11, Li discloses wherein the processing circuit is further configured to obtain a beam pair quality indication element of SINR or SNR of a beam pair through a downlink interference measurement signal and/or based on data transmission in downlink  (Paragraph 0047 discloses when the parameter information is the beam-group identifier, the dividing unit divides the beams having the same beam-group identifier in each cell into the same beam group according to the beam-group identifier carried by each of all the beams.  Which beams belong to the same beam group is determined according to the beam-group identifier.  One beam having the strongest received signal strength or the highest received signal quality in one beam group is selected to calculate measure quality or perform measure reporting in each cell, which avoids the unfairness in calculating or reporting reference signal strength for multiple beams which have the strongest received signal strength or the highest received signal quality and are directly selected).
Regarding claim 25, Li discloses wherein the processing circuit is further configured to obtain a beam pair quality indication element of SINK or SNR of a beam pair through an uplink interference measurement signal and/or based on data transmission in uplink (Paragraph 0047 discloses when the parameter information is the beam-group identifier, the dividing unit divides the beams having the same beam-group identifier in each cell into the same beam group according to the beam-group identifier carried by each of all the beams.  Which beams belong to the same beam group is determined according to the beam-group identifier.  One beam having the strongest received signal strength or the highest received signal quality in one beam group is selected to calculate measure quality or perform measure reporting in each cell, which avoids the unfairness in calculating or reporting reference signal strength for multiple beams which have the strongest received signal strength or the highest received signal quality and are directly selected).

Regarding claim 3, Sun discloses transmit a beam pair quality indication to a base station (Fig. 3 and 6), the transmitting the beam pair quality indication to the base station comprises: transmitting beam pair quality indications of a part of the beam pairs of the plurality of beam pairs to the base station (Fig. 3 steps 301-306 and Fig. 6). 
Li discloses wherein the part of the beam pair are the beam pairs of the plurality of beam pairs with beam pair quality indications ranked higher (Fig. 6, steps 610-614).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Li to the system of Sun to provide a method for managing beam groups, where multiple beams are divided into at least one beam group.  Downlink transmission content is transmitted to a terminal via at least one beam of the at least one beam group carrying the downlink transmission content. Inform the terminal of parameter information of the at least one beam of the at least one beam group (Abstract, Li). 
Sun and Li don’t disclose the mechanism of transmitting beam pair quality indications of all beam pairs of the plurality of beam pairs to the base station.
In analogous art, Bedekar discloses transmitting beam pair quality indications of all beam pairs of the plurality of beam pairs to the base station (Paragraphs 0032-0034). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Bedekar to the modified system of Sun and Li to provide a method for selecting a set of beams, out of a plurality of beams, as a maximum weight independent set of beams based on the created graph; and providing a notification of the selected set of beams to the base station (Abstract, Bedekar).

Claims 4 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. in view of Li et al. and further in view of Bedekar et al. and further in view of Noh et al. (US 2018/0227898 A1).
Regarding claim 4, Sun does not disclose the limitations of claim 4. In an analogous art, Li discloses wherein the part of the beam pair are the beam pairs of the plurality of beam pairs with beam pair quality indications ranked higher (Fig. 6, steps 610-614); or the beam pair quality indications of the one or more selected beam pairs are ranked higher (Fig. 6, steps 610-614).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Li to the system of Sun to provide a method for managing beam groups, where multiple beams are divided into at least one beam group.  Downlink transmission content is transmitted to a terminal via at least one beam of the at least one beam group carrying the downlink transmission content. Inform the terminal of parameter information of the at least one beam of the at least one beam group (Abstract, Li). 
Sun, Li and Bedekar does not disclose the mechanism of following limitations.
In an analogous art, Noh discloses receive information of one or more selected beam pairs from the base station (Paragraph 0098, reception of information from base station), the information comprising at least indexes of the one or more selected beam pairs (Paragraph 0074-0075, 0098 discloses the mechanism of beam indexing), wherein the beam pair quality indications of the one or more selected beam pairs are matched with quality of service for communication of the terminal device (Paragraph 0181), and/or wherein the processing circuit is further configured to: select one or more beam pairs from the plurality of beam pairs, wherein the beam pair quality indications of the one or more selected beam pairs are matched with quality of service for communication of the terminal device (Paragraph 0181),  and transmit information of the one or more selected beam pairs to the base station, the information comprising at least indexes of the one or more selected beam pairs (Paragraph 0074-0075, 0098 discloses the mechanism of beam indexing). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Noh to the modified system of Sun, Li and Bedekar to provide a method for beam searching and management considering beam correspondence (BC) (Abstract, Noh).

Regarding claim 17, Sun does not disclose the limitations of claim 17. 
In an analogous art, Li discloses selecting one or more beam pairs from the plurality of beam 
pairs, or the beam pair quality indications of the one or more selected beam pairs are ranked higher (Fig. 6, steps 610-614). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Li to the system of Sun to provide a method for managing beam groups, where multiple beams are divided into at least one beam group.  Downlink transmission content is transmitted to a terminal via at least one beam of the at least one beam group carrying the downlink transmission content. Inform the terminal of parameter information of the at least one beam of the at least one beam group (Abstract, Li). 
Sun, Li and Bedekar does not disclose the mechanism of following limitations.
In an analogous art, Noh discloses transmitting information of the one or more selected beam pairs to the terminal device, the information comprising at least indexes of the one or more selected beam pairs (Paragraph 0074-0075, 0098 discloses the mechanism of beam indexing wherein the beam pair quality indications of the one or more selected beam pairs are matched with quality of service for communication of the terminal device, (Paragraph 0181), transmitting information of the one or more selected beam pairs to the terminal device, the information comprising at least indexes of the one or more selected beam pairs (Paragraph 0074-0075, 0098, 0181 discloses the mechanism of beam indexing). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Noh to the modified system of Sun, Li and Bedekar to provide a method for beam searching and management considering beam correspondence (BC) (Abstract, Noh).

Regarding claim 18, Sun does not disclose the limitations of claim 18.
 In an analogous art, Li discloses wherein the processing circuit is further configured to receive beam pair quality indications of a plurality of downlink beam pairs from the terminal device, comprising: receiving beam pair quality indications of a part of the beam pairs of the plurality of downlink beam pairs from the terminal device, wherein the part of the beam pair are the beam pairs of the plurality of beam pairs with beam pair quality indications ranked higher, wherein the beam pair quality indications of the one or more selected beam pairs are matched with quality of service for communication of the terminal device, or the beam pair quality indications of 
the one or more selected beam pairs are ranked higher (Fig. 6, steps 610-614).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Li to the system of Sun to provide a method for managing beam groups, where multiple beams are divided into at least one beam group.  Downlink transmission content is transmitted to a terminal via at least one beam of the at least one 
Sun, Li and Bedekar does not disclose the mechanism of following limitations.
In an analogous art, Noh discloses receiving beam pair quality indications of all beam pairs of the plurality of downlink beam pairs from the terminal device, wherein the processing circuit is further configured to: select one or more beam pairs from the plurality of downlink beam pairs, (Paragraph 0098, reception of information from base station), the information comprising at least indexes of the one or more selected beam pairs (Paragraph 0074-0075, 0098 discloses the mechanism of beam indexing), wherein the beam pair quality indications of the one or more selected beam pairs are matched with quality of service for communication of the terminal device (Paragraph 0181), and/or wherein the processing circuit is further configured to: select one or more beam pairs from the plurality of beam pairs, wherein the beam pair quality indications of the one or more selected beam pairs are matched with quality of service for communication of the terminal device (Paragraph 0181) and transmit information of the one or more selected beam pairs to the terminal device, the information comprising at least indexes of the one or more selected beam pairs. (Paragraph 0074-0075, 0098 discloses the mechanism of beam indexing). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Noh to the modified system of Sun, Li and Bedekar to provide a method for beam searching and management considering beam correspondence (BC) (Abstract, Noh).


Claims 9 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. in view of Li et al. and further in view of Bedekar et al. and further in view of Takahashi et al. (US 2020/0275514 A1).
Regarding claim 9, Sun does not disclose the limitations of claim 9.
 In an analogous art, Li discloses obtain a beam pair quality indication of a beam pair by measuring one or more reference signals in the downlink, comprising (Fig. 6): obtaining a beam pair quality indication of the beam pair based on measurement of a single reference signal (Fig. 6 step, 602). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Li to the system of Sun to provide a method for managing beam groups, where multiple beams are divided into at least one beam group.  Downlink transmission content is transmitted to a terminal via at least one beam of the at least one beam group carrying the downlink transmission content. Inform the terminal of parameter information of the at least one beam of the at least one beam group (Abstract, Li).

Sun, Li and Bedekar don’t disclose the following limitations 
In an analogous art, Takahashi discloses  and/or obtaining the beam pair quality indication of the beam pair based on measurement of multiple reference signals which are Quasi Co-Located, wherein the one or more reference signals in the downlink comprises at least one of SS/PBCH or CSI-RS (Paragraph 0072, 0108 disclose the mechanism of measuring reference signals, which can be  (CSI-RS) or a QCL). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Takahashi to the modified system of 

Regarding claim 23, Sun does not disclose the limitations of claim 23.
 In an analogous art, Li discloses obtain a beam pair quality indication of a beam pair by measuring one or more reference signals in the uplink, comprising (Fig. 6): obtaining a beam pair quality indication of the beam pair based on measurement of a single reference signal (Fig. 6 step, 602). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Li to the system of Sun to provide a method for managing beam groups, where multiple beams are divided into at least one beam group.  Downlink transmission content is transmitted to a terminal via at least one beam of the at least one beam group carrying the downlink transmission content. Inform the terminal of parameter information of the at least one beam of the at least one beam group (Abstract, Li).

Sun, Li and Bedekar don’t disclose the following limitations 

In an analogous art, Takahashi discloses  and/or obtaining the beam pair quality indication of the beam pair based on measurement of multiple reference signals which are Quasi Co-Located, wherein the one or more reference signals in the uplink comprises at least one of SS/PBCH or CSI-RS (Paragraph 0072, 0108 disclose the mechanism of measuring reference signals, which can be  (CSI-RS) or a QCL). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Takahashi to the modified system of Sun, Li and Bedekar to provide the communication methods for use in the terminal apparatus and the base station apparatus may include an uplink transmission method, a modulation method, and/or a coding method, for efficient communication, decrease in complexity, and reduction in interference between cells and/or between terminal apparatuses (Abstract, Takahashi).

Claims 12 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. in view of Li et al. and further in view of Bedekar et al. and further in view of Takahashi et al. and further in view of Murray et al. (US 2017/0367120 A1).
Regarding claims 12 and 26, Sun, Li, Bedekar and Takahashi don’t disclose the mechanism of following limitations.
 In an analogous art, Murray discloses wherein theprocessing circuit is further configured to obtain the long term value of the measurementmetrics through first order filtering in Layer 1 and/or Layer 3, and to obtain the degree ofstability of the measurement metrics through second order filtering in Layer 1 and/or Layer 3,wherein the processing circuit is further configured to receive at least one of the following through high-level signaling: quality of service targets for different services, priorities of the quality of service targets; or filtering parameters setting (Paragraph 0471, 0493 discloses beam based measurements are added into the layer filtering, with distinguishable cell ID 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Murray to the modified system of Sun, Li, Bedekar and Takahashi to provide method to perform random access in a beam sweeping network having a cell.  The network includes a downlink sweeping subframe, an uplink sweeping subframe and a regular sweeping subframe (Abstract, Murray).

Claims 14 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. in view of Li et al. further in view of Bedekar et al. and further in view of Takahashi et al. and further in view of Murray et al. and further in view of Yang et al. (US 2020/0128458 A1).
Regarding claim 14, the combination of Sun, Li, Bedekar Takahashi and Murray does not disclose the mechanism of dual connectivity. 
Yang discloses wherein theprocessing circuit is further configured to transmit the beam pair quality indication and/orinformation of the beam pair to the base station through a dual connectivity, comprisingtransmitting corresponding information to another base station serving the terminal device together with the base station through the dual connectivity, and the corresponding informationis forwarded to the base station by the other base station (Paragraph 0042-0043, 0258-0259, 0283-0284 disclose measuring link quality parameter of a measured beam, network transmission point, cell and frequency point); and/or the processing circuit is further configured to receive the information of the beam pairfrom the base station through the dual connectivity, comprising receiving correspondinginformation from another base station serving the terminal device together through the dual connectivity, and the corresponding information is transmitted by the base station to the otherbase station (Paragraphs 0079-0080, 0162, 0194 discloses link quality parameter of a measured beam, cell network transmission point and frequency information. Sending, by the first network device, measurement configuration information to the second network device, wherein the measurement configuration information is used to instruct the second network device to measure the link quality information between the terminal device and the second network device). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Yang to the modified system of Sun, Li, Bedekar, Takahashi and Murray to provide a method in which a secondary node (SN) transmits a measurement configuration by multi radio access technology (RAT) dual connectivity.

Regarding claim 28, the combination of Sun, Li, Bedekar Takahashi and Murray does not disclose the mechanism of dual connectivity. Yang discloses wherein the processing circuit is further configured to receive the beam pair quality indication and/or information of the beam pair in the downlink from the downlink device through a dual connectivity, comprising receiving corresponding information from another base station serving the terminal device together with the base station through the dual connectivity, 
(Paragraph 0042-0043, 0258-0259, 0283-0284 disclose measuring link quality parameter of a measured beam, network transmission point, cell and frequency point); and/or and the corresponding information is transmitted to the other base station by the terminal device;  and/or the processing circuit is further configured to transmit the information of the uplink and/or downlink beam pairs to the terminal device through the dual connectivity, comprising transmitting corresponding information to another base station serving the terminal device together through the dual connectivity, and the corresponding 
information is forwarded to the terminal device by the other base station (Paragraphs 0079-0080, 0162, 0194 discloses link quality parameter of a measured beam, cell network transmission point and frequency information. Sending, by the first network 
device, measurement configuration information to the second network device, 
wherein the measurement configuration information is used to instruct the 
second network device to measure the link quality information between the terminal device and the second network device). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Yang to the modified system of Sun, Li, Bedekar, Takahashi and Murray to provide a method in which a secondary node (SN) transmits a measurement configuration by multi radio access technology (RAT) dual connectivity

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 9, 11-12, 14-18, 23, 25-26 and 28-30  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Takeda et al. (US 2021/0120574 A1) discloses a user terminal according to one aspect of the present invention is characterized by having a receiving section that monitors downlink control channels transmitted in a plurality of different time regions and/or frequency regions to receive downlink control information (DCI), and a control section that controls reception and/or transmission of data scheduled by the DCI, where the control section controls reception timing and/or transmission timing of the data, based on at least timing information included in the DCI (Paragraph 0012).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 5712727919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROMANI OHRI/Primary Examiner, Art Unit 2413